DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 27, 2021:
Claims 1, 2, 4-6 and 8-13 are pending.  Claims 3 and 7 have been canceled as per Applicant’s request;
The specification objection, claim objection, 112 rejections and 102 rejection have been withdrawn in light of the amendment;
The 103 rejections stand as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2008-0095980A) in view of either Yoshimoto et al. (WO 2014/042080A) or Yoshimoto et al. (WO 2015/029949A).
Kim discloses a carbon containing nanotube film formed on a substrate, wherein the film has a thickness from 100-250nm and is formed over 30-100% of the current collector and can be formed on part or all of the current collector (see page 6, of the machine translation, line 210-225 as applied to claim 1).  

The combination of the carbon-coated current collector is an undercoat foil for a battery (energy storage device) having the same thickness and coverage described above, as applied to claim 4).
The current collector is preferably copper or aluminum (see page 4, of the machine translation, line 139-140 as applied to claim 5).
The range of Kim is 30-100%, which substantially encompasses the range of claim 2, along with a film thickness from 100-250nm which falls in the range of claim 2 (see page 6, of the machine translation, line 210-225 as applied to claim 6).
The aforementioned thin film and undercoat foil above is employed as an electrode in a battery system (an energy storage device) with an active material applied to a surface of the carbon film (see page 5, of the machine translation, line 178 through page 6, of the machine translation, line 235 as applied to claims 9 and 11).

Kim does not teach of the film further including a carbon nanotube dispersant (claims 1 and 4) wherein the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer (claim 8).
Yoshimoto (‘080) teaches of mixing carbon with a triarylamine-based highly branched polymer (abstract) as such dispersants were recognized to provide improved electrochemical performance (high current extraction without causing a decrease in voltage, longer cycle life).
Yoshimoto (‘949) teaches of mixing carbon with a pendant oxazoline group-containing vinyl polymer dispersant (abstract) as such dispersants were recognized to exhibit excellent adhesion to a current collecting substrate (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon nanotube thin film to include a pendant oxazoline group-containing vinyl polymer dispersant as taught by Yoshimoto (‘949) or a triarylamine-based highly branched polymer dispersant as taught Yoshimoto (‘080) by since both dispersants were known in the art to improve adhesion between the current collector substrate and carbon coating and improve electrochemical performance of the battery.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also 
 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2008-0095980A) in view of either Yoshimoto et al. (WO 2014/042080A) or Yoshimoto et al. (WO 2015/029949A) as applied to claim 9 above, and further in view of Yokouchi et al. (U.S. Patent Application No. 201/0213967).
Kim does not teach of the active material formed to cover the undercoat layer other than a peripheral edge of the undercoat layer.
Yokouchi teaches of an electrode for an energy storage device wherein the active material 4’ is coated on all regions of the undercoat layer 3, except for a peripheral edge (Figs. 1, 3, 4 and 9) thus providing a region wherein a corresponding tab or lead can be attached to the electrode.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrode of Kim to wherein the active material 4’ is coated on all regions of the undercoat layer except for a peripheral edge as taught by Yokouchi since it would have provided a region wherein a corresponding tab or lead can be attached to the electrode.
Claim 1-2, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. Patent Application No. 2015/0213967) in view of Kim et al. (KR 2008-0095980A) and either Yoshimoto et al. (WO 2014/042080A) or Yoshimoto et al. (WO 2015/029949A).
Yokouchi discloses a carbon film 3 formed on a substrate 2 with the carbon film covering the entire substrate (i.e. 100% coverage as applied to claims 1, 2, 4, 6).
The current collector 2 is a variety of well-known metals including aluminum or copper (para. [0048][0050] as applied to claim 5).
The invention of Yokouchi is to an electrode comprising the undercoat 3 formed on the substrate 2 with an overlying active layer 4 (Figs. 1-3 and 9 for example as applied to claim 9).
The active material layer 4 is arranged to cover the carbon undercoating 3 except for a peripheral edge region (Fig. 1 and 9 as applied to claim 10).
The invention is further designed as an electrode employed in an energy storage device such as the device shown in Figs. 6 and 8 as applied to claim 11).
The configuration of the energy storage devices of Yokouchi further include an electrode assembly (Figs. 6 and 8) wherein at least one of the electrodes is welded to a metal tab 5at a region of the electrode where the undercoat layer 3 is formed and the active material layer 4 is not formed (Figs. 5, 7 and 9 as applied to claim 12).
The process of manufacturing the assemblies of Yokouchi includes welding at least one of the electrode tabs 5 at a region of the electrode wherein the undercoat layer 3 is formed and the active material layer 4 is not formed (Figs. 5-9, abstract and paras. [0096]-[0098] as applied to claim 13).
Yokouchi does not explicitly teach of the carbon coating being nanotubes, coating over a range from 20-100% to a thickness from 10-300nm or of the film including a carbon nanotube dispersant (claims 1 and 4), of the thickness ranging from 20-300nm and the coverage from 40-100% (claims 2 and 6), or wherein the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer (claim 8).
Kim discloses a carbon containing nanotube film formed on a substrate, wherein the film has a thickness from 100-250nm and is formed over 30-100% of the current collector and can be formed on part or all of the current collector (see page 6, of the machine translation, line 210-225 as applied to claims 1 and 4).  
The range of Kim is 30-100%, which substantially encompasses the range of claims 2 and 6, along with a film thickness from 100-250nm which falls in the range of claims 2 and 6 (see page 6, of the machine translation, line 210-225 as applied to claims 2 and 6).
Kim teaches that providing a carbon nanotube coating in the same thickness and coverage will provide a sufficient carbon undercoat between the metal collector substrate and overlying active material coating so as to provide good adhesion, electron conductivity and electrochemical performance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon coating of Yokouchi to be carbon nanotubes at a film thickness from 100-250nm and a coverage ranging from 30-100% as taught by Kim since it would have provided a sufficient carbon undercoat between the metal collector substrate and overlying active material coating so as to provided good adhesion, electron conductivity and electrochemical performance.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Neither Yokouchi nor Kim teach of the film further including a carbon nanotube dispersant (claims 1 and 4) wherein the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer (claim 8).
Yoshimoto (‘080) teaches of mixing carbon with a triarylamine-based highly branched polymer (abstract) as such dispersants were recognized to provide improved electrochemical performance (high current extraction without causing a decrease in voltage, longer cycle life).
Yoshimoto (‘949) teaches of mixing carbon with a pendant oxazoline group-containing vinyl polymer dispersant (abstract) as such dispersants were recognized to exhibit excellent adhesion to a current collecting substrate (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon nanotube thin film of Yokouchi in view of Kim to include a pendant oxazoline group-containing vinyl polymer dispersant as taught by Yoshimoto (‘949) or a triarylamine-based highly branched polymer dispersant as taught Yoshimoto (‘080) by since both dispersants were known in the art to improve adhesion between the current collector substrate and carbon coating and improve electrochemical performance of the battery.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949 discloses or suggests such claimed features of the present invention. Further, Yokouchi et al. US ‘967 fails to disclose or suggest that the undercoat layer having thickness of 10 nm to 300 nm, containing CNT and a CNT dispersant, and the coverage of 20 to 100%.
This argument is not persuasive for the following reasons:
1) As to the claimed film thickness - Kim teaches of a carbon nanotube film formed on a substrate to a thickness from 100-250nm (see page 6 of the translation, copied and highlighted below).  Thus Kim is held to teach to the same thickness range and Applicant’s argument that Kim does not teach the thickness of claims 1 and 4 is not persuasive.
2) As to the film containing carbon nanotubes to a coverage from 20-100% - Kim teaches of a film coverage from 30-100% (see page 6 of the translation, copied and highlighted below).  Thus Kim is held to teach to the same carbon nanotube coverage and Applicant’s argument that Kim does not teach the carbon nanotube coverage of claims 1 and 4 is not persuasive.

    PNG
    media_image1.png
    391
    907
    media_image1.png
    Greyscale

3) As to the film further containing a carbon nanotube dispersant – it was admitted that Kim does not teach of the presence of a carbon nanotube dispersant in the film but sets forth the position that the inclusion of a carbon nanotube dispersant in a carbon nanotube film would have been well within the skill of the ordinary worker in the art based on the secondary teachings of Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949.  Notably:
Yoshimoto (‘080) teaches of mixing carbon with a triarylamine-based highly branched polymer (abstract) as such dispersants were recognized to provide improved electrochemical performance (high current extraction without causing a decrease in voltage, longer cycle life).
Yoshimoto (‘949) teaches of mixing carbon with a pendant oxazoline group-containing vinyl polymer dispersant (abstract) as such dispersants were recognized to exhibit excellent adhesion to a current collecting substrate (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon nanotube thin film to include a pendant oxazoline group-containing vinyl polymer dispersant as taught by Yoshimoto (‘949) or a triarylamine-based highly branched polymer dispersant as taught Yoshimoto (‘080) by since both dispersants were known in the art to improve adhesion between the current collector substrate and carbon coating and improve electrochemical performance of the battery.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Accordingly, the Examiner maintains that the claimed invention is obvious over the teachings of Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949 for at least those reasons above and the rejections stand.

As to Yokouchi et al., Applicant only alleges that Yokouchi alone does not disclose or suggest the undercoat layer having a thickness of 10nm-300nm, containing carbon nanotubes and a carbon nanotube dispersant at a coverage from 20-100%.
This argument is not persuasive for the following reasons:
1) The argument is a piecemeal analysis of the rejection only alleging shortcomings in the primary Yokouchi reference.  The argument does not address the rejection in terms of Yokouchi in view of  Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2)  As to Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949, if the same arguments to Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949 are to be applied to Yokouchi et al. in view of Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ’94 those same are not persuasive for reasons discussed above, incorporated herein.
3)  It is further noted that the scope of the arguments are not commensurate in scope with the claims.  For example, Applicant argues that Yokouchi et al. fails to disclose or suggest an undercoat layer.  It is noted that certain claims are broader such as claims 1 and 2 which is only to a carbon nanotube-containing film and not claimed as an undercoat layer.  As to claim 4 and its dependent claims, it is noted that Yokouchi does teach of the general concept of providing a carbon nanotube undercoat layer between a current collector and active material layer.  The differences between Yokouchi and the claimed invention are further obviated by the secondary teachings of Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949 as discussed above.  Whereby the modification of the carbon undercoat layer of Yokouchi given the supplemental teachings of Kim (relative thickness and coating percentage) provides a carbon nanotube undercoating of sufficient thickness and coating area so as to provide good adhesion, electron conductivity and electrochemical performance.  Further, the modification of Yokouchi in view of Kim to include a pendant oxazoline group-containing vinyl polymer dispersant as taught by Yoshimoto (‘949) or a triarylamine-based highly branched polymer dispersant as taught Yoshimoto (‘080) by since both dispersants were known in the art to improve adhesion between the current collector substrate and carbon coating and improve electrochemical performance of the battery.
Therefore, the Examiner maintains that the combination of teachings of Yokouchi in view of  Kim et al. KR ‘980, Yoshimoto et al. WO ‘080 and Yoshimoto et al. WO ‘949 renders the claimed invention obvious for at least those reasons discussed above.
It is further noted that Applicant's arguments appear to present only a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  A generic allegation that the prior art does not teach various aspects of the claims without more cannot be found persuasive, particularly, when the combination of references relied upon in the instant Office Action appear to set forth a prima facie case of obviousness over the claimed invention.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2010/0133483 disclosed triarylamine hyper branched polymers as well-known carbon dispersant (para. [0025]). U.S. Patent Application No. 2016/0200850 similarly disclosed oxazoline based polymer as well-known carbon nanotube dispersants (para. [0027]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725